Court of Appeals
                                               Third District of Texas
                                             P.O. BOX 12547. AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3Rlcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE. CLERK
DAVID I'URYEAR, JUSTICE
HOIl PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND,JUSTICE
                                             May 6. 2015


Mr. David Alexander Bailey
TDCJ ID# 1443734
2400 Wallace Pack Road
Navasota, TX 77868

                                                                                         ^RECEIVED \
RE:      Court of Appeals Number:     03-15-00086-CV
         Trial Court Case Number:     19.340                                                      JUN 1 2 2015
                                                                                                THIRDCOURT OF APPEALS,
Style:    D. A. B.                                                                          \      JEFFREY P.KYLE /
          v. The State of Texas


Dear Mr. Bailey:
       After an initial review, it appears that this Court lacks jurisdiction over this matter. This
Court's jurisdiction is limited to the review of final judgments and certain interlocutory orders. See
Tex. Civ. Prac. & Rem. Code §§ 51.012, .014. No such judgment or order appears in the record
before us.
        The Court has directed me to request that you file a response explaining why this Court has
jurisdiction in this appeal. Please file your response with the Clerk ofthis Court on or before May
 18,2015. Failure to do so may result in the dismissal ofthis appeal.




                                                       Very truly yours.

                                                       JEFFREY D. KYLE, CLERK


                                                       BY:     ' f"///"//'/ '      >c-As?

                                                              Courtland Crocker. Deputy Clerk



cc:      Mr. John K. Greenwood                         The Honorable Terri Cox
 /-   -n%                                                         W HOLJS1
             Court of Appeals                           OFFICIAL BUSINESS                   S*"%
                       Third District
                                                        STATE OF -PEXV^SY x
                                                        PENALTY FBI?" L
                                                                                         \m          •"•"   PlIMli'.
             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                                                                            $ 00.406
                                                        PRIVATE USE                        0002003152       MAYO7      2015
                                                                                     £*££ MAIL/jDiFROM ZIP CODE 73701
                                                        0
                                                        MR. DAVID ALEXANDER BAILEY
                                                        TDCJ ID #1443734                   r'REcavEFX
NOT DELIVERABLE
AS AHDRCSGCIw^
                    —-n
kRETURN TO S^DEF,